OPINION HEADING PER CUR                                           








                NO. 12-07-00084-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
DONNA M. PARRISH,        §          APPEAL
FROM THE 173RD
APPELLANT            
 
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
EAST
TEXAS MEDICAL CENTER 
ATHENS;
AND EAST TEXAS        
MEDICAL CENTER REGIONAL  §          HENDERSON
COUNTY, TEXAS
HEALTHCARE
SYSTEM,   
APPELLEES


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
November 6, 2006.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, her
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., December 6, 2006. 
However, the notice of appeal was filed on February 20, 2007.  
            A motion for new trial must be filed within thirty days
after the judgment is signed.  Tex. R. Civ. P. 329b(a).  Although Appellant filed a motion for new
trial, the motion was file marked by the trial court clerk on December 11,
2006, which was 35 days after the judgment was signed.  Appellant has not furnished proof that the
motion for new trial was mailed on or before December 6, 2006.   See Tex.
R. App. P. 9.2(b)(1), (2). 
Consequently, we cannot conclude that the motion for new trial was
timely.  As such, the motion did not
extend the appellate deadlines.




            Appellant has filed a motion for extension of time to
file her notice of appeal.  See Tex. R. App. P. 26.3.  A motion to extend the time to file a notice
of appeal must be filed within 15 days after the deadline for filing the notice
of appeal.  In this case, the deadline
for filing the notice of appeal was December 6, 2006, but Appellant did not
file her motion to extend time until February 22, 2007.  Therefore, the motion was untimely.  Tex.
R. App. P. 26.1(a).  Because the
notice of appeal was not filed on or before December 6, 2006, this court has no
jurisdiction to consider the appeal. 
Moreover, we are not authorized to extend the time for perfecting an
appeal except as provided by Texas Rules of Appellate Procedure 26.1 and
26.3.  See Tex. R. App. P. 42.3(a). 
Accordingly, we overrule Appellant’s motion for extension of time to
file her notice of appeal and dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion
delivered February 28, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)